Order entered October 16, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00383-CR

                               ALEJANDRO VALLES, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-70329-R

                                            ORDER
         Before the Court is appellant’s October 14, 2019 motion to extend time to file his brief.

We GRANT the motion and ORDER the brief received that same day filed as of the date of this

order.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE